Wall, J. ¡Replevin for chattels levied upon by the appellant, a constable, by virtue of three writs of execution against the appellee. The executions were read to the defendant therein on the 16th of July, 1887. He says the officer told him he need not make his schedule at that time. This is denied by the officer. It is immaterial. The case is governed by the act of 1887, which was then in force, and which required the defendant to make his schedule “ within ten days after notice of the execution.” On the 15th of August the officer again went to the defendant and made the levy, whereupon the defendant made and tendered his schedule, which, being disregarded, the present action was brought, in which there was judgment for the plaintiff. The law was not complied with in regard to the schedule, and the plaintiff had no cause of action. The schedule came too late. The judgment will be reversed and the cause remanded. Reversed and remanded.